234 F.3d 319 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ERIC R. MEYER, Defendant-Appellant.
No. 99-1919
In the  United States Court of Appeals  For the Seventh Circuit
ARGUED NOVEMBER 12, 1999DECIDED DECEMBER 4, 2000

Appeal from the United States District Court  for the Western District of Wisconsin.  No. 96 CR 10--John C. Shabaz, Chief Judge.
Before FLAUM, Chief Judge, and RIPPLE and  ROVNER, Circuit Judges.
ROVNER, Circuit Judge.


1
Two years ago,  this court reversed Eric Meyer's  conviction for conspiracy to distribute a  controlled substance and granted him a  new trial based on an instructional  error. United States v. Meyer, 157 F.3d  1067 (7th Cir. 1998), cert. denied, 526  U.S. 1070, 119 S. Ct. 1465 (1999). A  second jury convicted him again on the  conspiracy charge. In this appeal, Meyer  argues that his trial counsel was  ineffective for failing to ask for a  mistrial, or in the alternative, a  cautionary instruction, after a witness  alluded to "murder cases," that the  evidence was insufficient to support the  district court's sentencing determination  that he committed a murder in the course  of the drug conspiracy, and that the  court violated his due process rights  when it cross-referenced the murder  guideline. We affirm.

I.

2
We assume familiarity with our opinion  in the previous appeal and confine our  discussion of the facts to those most  pertinent to the issues Meyer has raised.  From 1991 until 1995, Meyer participated  in a narcotics distribution conspiracy  whose members included his co-defendant,  Gordon Hoff, Sr. ("Hoff") and Hoff's son,  Gordon Hoff, Jr., known to his associates  as "Rock." At the outset of the  conspiracy, Hoff supplied both Rock and  Meyer with cocaine (and marijuana) for  resale to others. Rock developed his own  sources of cocaine, however, and at times  was able to buy it at prices lower than  his father offered him. Indeed, on  occasion Rock supplied Hoff with cocaine  rather than the other way around.  Eventually, in or around August of 1993,  Hoff ceded Meyer as a customer to Rock in  exchange for a Harley-Davidson motorcycle  that Rock had taken from a friend in an  insurance scam. Thereafter, Meyer  obtained his narcotics on an almost daily  basis from Rock (often on credit). On  occasion, he lent a hand when Rock, Hoff,  or one of their associates needed  assistance with transporting cocaine,  collecting drug debts, and like tasks.


3
Dennis Fenner, Hoff's source for  marijuana, was one of several people who  were murdered in the course of the  conspiracy. In the immediate wake of his  indictment late in 1995, Hoff, who was  cooperating with the authorities in  exchange for immunity, said that he  suspected Rock of the murder. But  investigators later concluded that Meyer  had killed Fenner, at Hoff's behest.


4
At a pre-trial evidentiary hearing in  1996, Rock indicated that in 1994, Hoff  (who had recently had a search warrant  executed on his property) wanted Fenner  killed for fear that he might expose Hoff  and his co-conspirators to the police.  Rock testified that Hoff arranged a  meeting with Fenner at Rock's farm near  Osseo, Wisconsin in the middle of one  night in late April 1994, and Hoff asked  Rock to drive Meyer to that meeting. Rock  did so, and he noticed that Meyer had a  nine-millimeter Smith & Wesson handgun  with him that had once belonged to Rock.  Rock and Meyer arrived at the farm first.  After giving Meyer a brief tour of an  abandoned house on the property, the two  men returned outdoors. Rock walked around  to the back of the house to relieve  himself. While he was so engaged, Rock  heard an automobile come up the drive  toward the house; he then heard two car  doors slam shut, and a moment later he  heard several gunshots. When he walked  out from behind the house, Rock saw  Fenner's body on the ground. Meyer was  standing approximately five feet away  with a gun in his hand and Hoff, who was  standing next to Meyer, was  congratulating Meyer, saying that "it had  to be done." R. 116 at 42. Rock testified  that he helped the other two men burn  Fenner's body over a period of six hours  and dispose of some of the ashes in a  creek. The three of them then left  together in Rock's 1976 Chevrolet Blazer.  Hoff later killed Fenner's dog in order  to avert suspicion that Fenner had been  the victim of foul play. R. 116 at 45, R.  195 at 39.


5
At Meyer's first sentencing hearing in  December 1996, Rock again testified on  the subject of Fenner's murder. At that  time he added that Hoff had given Meyer a  motorcycle because Meyer had killed  Fenner. R. 195 at 38, 42.


6
Rock was by no means a witness of  unimpeachable virtue. Aside from having  helped Hoff and Meyer (at the least) to  dispose of Fenner's body, Rock admitted  that he had killed another individual,  Kirk Larson, and that he was serving a  twenty-year prison term for that murder.  R. 195 at 65.1 Rock told the  authorities that he killed Larson because  Larson had an affair with Carole Tenney.  R. 116 at 52-53. (At the time of the  Larson murder Tenney was Rock's  girlfriend; by the time that the pre-  trial evidentiary hearing took place, she  was Rock's wife.) Rock acknowledged,  however, that his father claimed Rock had  killed Larson because he was concerned  that Larson might expose his drug-dealing  (R. 116 at 51; id. at 71); and Rock  agreed that he would have received a more  severe sentence for the murder if his  father's version were accurate (R. 116 at  53). Tenney, in fact, denied having had  an affair with Larson.  R. 116 at 93.  Rock also acknowledged that his father  had turned him in for murder and drug-  dealing, and that he did not begin to  cooperate with the authorities until Hoff  and Meyer had already implicated him in  the drug conspiracy. R. 315 at 70-71.  Moreover, after Rock pleaded guilty to  the federal conspiracy charge, he  received a sentence of only ten years, as  compared to the life terms that Hoff and  Meyer eventually received. Rock also  admitted that he owned and had "paged  through" books that described how to kill  someone silently, how to dispose of  bodies, and how to be a hit man. R. 315  at 77. He admitted that he did not like  Fenner. "He was a prick," Rock testified.  R. 195 at 66. He admitted as well that he  owned a nine-millimeter handgun and that  he had threatened to kill another  individual with that gun at the Osseo  farm, where of course Fenner was slain.  R. 195 at 67-68. Indeed, Rock admitted  that after he killed Kirk Larson, he  killed Larson's dog--just as Hoff,  according to Rock, had killed Fenner's  dog after Meyer killed Fenner. R. 195 at  66. Two prisoners who testified on  Meyer's behalf at his first sentencing  hearing reported that Rock had claimed  responsibility for multiple murders  (although not specifically Fenner's). R.  195 at 228-29, 240, 242-43. Judge Crabb  described Rock as "a seriously disturbed,  violent young man[.]" R. 198 at 187.  For  his part, Rock's father (Hoff) testified  that Rock's account of the Fenner killing  was a "total lie". R. 198 at 25.


7
Carole Tenney Hoff ("Tenney") also  testified at the August 1996 evidentiary  hearing, and again at Meyer's first and  second sentencing hearings. She was not  yet married to Rock in April of 1994, but  she was living with him. She recalled  hearing Hoff tell his son, several days  before Fenner disappeared, that Fenner  had been talking to the police and could  not be trusted. Tenney also recalled that  Hoff and Meyer had visited their home on  the night before Fenner's disappearance.  Although she was in another room of the  house, Tenney said that given the volume  with which Hoff and Meyer were speaking,  she was able to hear bits and pieces of  the conversation that they had with Rock  that night: "they were just kind of  raving." R. 116 at 88. In particular, she  claims to have heard Hoff and Meyer say  that "they weren't going to have to worry  about [Fenner] anymore, and he wasn't  going to be talking to anybody." R. 116  at 88. On the following morning, Tenney  awoke to find Rock gone from the house.  Later that same morning, as she was  driving to a class in Eau Claire, she saw  Hoff, Rock, and Meyer together in the  Blazer. Either that same day or several  days later (Tenney wasn't sure which),  she asked Rock whether Meyer had shot  Fenner. Rock look surprised and  purportedly replied, "I don't know. I  don't know what you're talking about." R.  116 at 89.


8
Tenney's testimony had its vulnerable  points as well. First, although Tenney  attributed to Hoff and/or Meyer the  remark that they wouldn't have to worry  about Fenner much longer (R. 116 at 87-  88), she admitted on cross-examination  that it could have been Rock who made  that remark (R. 116 at 99). Second,  although Tenney claimed to have seen  Hoff, Rock, and Meyer together in Rock's  Blazer on the morning of Fenner's  disappearance, she placed them on a  different highway, seated somewhat  differently in the Blazer, than Rock did  in his own testimony. Compare R. 116 at  80-81 (Rock), with id. at 102-03, 107-08,  and R. 318 at 41-43 (Tenney). Third,  Tenney could offer no explanation for  having asked Rock whether Meyer had  killed Fenner. "I just said it. It was  really strange actually. I just said it.  . . . I really had no reason to think  that Eric would do anything like that. I  don't even know where it came from." R.  116 at 108. Indeed, she acknowledged that  she had never seen Meyer with a gun,  although she had seen Rock with a nine-  millimeter handgun. R. 116 at 109.  Finally, Tenney admitted that she  previously had lied and withheld  information from the police in order to  protect herself and Rock (R. 116 at 92,  104); she also admitted that she had  falsely notarized a quitclaim deed for  Hoff in the wake of Fenner's murder so  that Hoff could take possession of  Fenner's property (R. 116 at 103-04,  105). FBI Agent Charles Southworth would  later confirm that Tenney had "lied on a  few occasions" (R. 198 at 69) and in  several instances had changed her  statements to the government after being  warned that she could be prosecuted (R.  198 at 68-70).


9
Chance Gaines was incarcerated at the  Dane County Jail along with Meyer while  Meyer was awaiting retrial. According to  Gaines, Meyer had admitted his  involvement in Fenner's murder. The  government summoned Gaines to testify at  Meyer's second trial as well as the  subsequent sentencing hearing.


10
Gaines' testimony at trial was to be  limited to the subject of Meyer's  participation in the narcotics  conspiracy, and the prosecutor would  later represent that Gaines was  instructed not to bring up the subject of  Fenner's murder. R. 316 at 124. Gaines  nonetheless alluded to "murder cases" on  two separate occasions during the trial.  On direct examination, the prosecutor  asked Gaines whether Meyer had said  anything to him "about his goal in this  trial as it related to Gordy [Hoff] and  Rock." R. 316 at 103. Meyer's attorney  objected to the question on relevance  grounds, but the court overruled the  objection. Gaines answered:


11
He, he told me that he was going to try  to, you know, get the conspiracy charges  dropped and the murder cases dropped.  That Rock was the one that, you know, did  it and he framed both of them.


12
R. 316 at 103. On cross-examination,  Gaines acknowledged that the same  attorney who was prosecuting Meyer, Mr.  Vaudreuil, had also prosecuted Gaines. R.  316 at 122. However, Gaines denied having  known that fact when he first informed  his own attorney of what Meyer had told  him in jail. Meyer's attorney followed up  on that point:


13
Q. So you didn't tell your lawyer to  contract Mr.-- contact Mr. Vaudreuil with  that information?


14
A. I told him he--asked him what I could  do with it, yeah. I was turning in some  evidence here on a murder case. Yeah, I'd  like to get the time reduction out of it.  I didn't know that Mr. Vaudreuil was the  prosecuting attorney.


15
R. 316 at 122. Meyer's counsel later  attempted to clarify whether Gaines, in  his earlier reference to "murder cases,"  was suggesting that Meyer had claimed  that "Rock was getting back at him  because he gave information about a  murder case[.]" R.316 at 123. Gaines did  not understand the question, however, and  after an unsuccessful attempt to rephrase  it, Judge Shabaz summoned the attorneys  to a bench conference. There he warned  Meyer's counsel that he was exploring a  troublesome subject. R. 316 at 124.  Meyer's attorney agreed, but felt he had  little choice given that Gaines had  already broached the subject of murder.  Id. At that point, Judge Shabaz asked  Meyer's counsel whether he wanted a  special instruction directing the jury to  ignore that part of Gaines' testimony. R.  316 at 125. Meyer's attorney declined the  offer and let the subject drop. The  subject of murder was not mentioned again  during the trial.


16
After Meyer was convicted a second time,  Gaines returned to testify at the  sentencing hearing on the subject of  Fenner's murder. According to Gaines,  Meyer said that he, Hoff, and Rock had  agreed that they needed to get rid of  Fenner because he "knew too much" about a  murder in Oklahoma and had already been  questioned by the FBI in that regard. R.  318 at 59. As a ruse to lure Fenner out  to Rock's Osseo farm, Hoff approached  Fenner and told him that Rock had been  arrested and that they needed to clean  out the safe in Rock's farmhouse before  the "feds" got to it. R. 318 at 59.  Meanwhile, Meyer and Rock drove to the  farm and chose hiding places from which  they could shoot Fenner. R. 318 at 60.  Meyer told Gaines that he was armed with  a nine-millimeter pistol and that when  Fenner and Hoff arrived, he took a shot  at Fenner. R. 318 at 60-61. Gaines asked  Meyer whether he was the one who killed  Fenner, and Meyer purportedly replied  "[Y]eah, but I just can't tell them  that." R. 318 at 61. Meyer added that  they did not burn Fenner's body near the  farmhouse, as Rock had claimed; instead  they had taken the body in the Blazer to  a nearby creek, river, or lake and burned  it there. R. 318 at 61.


17
Not surprisingly, Gaines' testimony had  its vulnerable points. Gaines  acknowledged that his own sentence for  fraud was reduced from thirty-three to  twenty-three months after he testified on  the government's behalf at Meyer's second  trial. R. 318 at 57. Another person who  had been an inmate at the Dane County  Jail, Garland Lightfoot, Jr., testified  that Gaines had admitted lying to the  government about Meyer's responsibility  for the murder. R. 318 at 49-50, 55.


18
The Fenner murder had a substantial  impact on Meyer's sentence. Following  Meyer's first conviction, Judge Crabb  found that Meyer had murdered Fenner in  the course of the narcotics conspiracy.  R. 198 at 188. Accordingly, she cross-  referenced the murder guideline in  establishing Meyer's offense level, which  resulted in a mandatory term of life  imprisonment. See U.S.S.G. sec.  2D1.1(d)(1). After Meyer was convicted  the second time on remand, Judge Shabaz  also determined that Meyer was  responsible for Fenner's murder. Judge  Shabaz's determination rested in part  upon Judge Crabb's finding, which he  believed to be the law of the case, but  additionally and independently on his own  review of the pertinent evidence on this  subject. R. 303 at 6. This included the  testimony that Rock had given at the  August 1996 evidentiary hearing (R. 303  at 6, R. 318 at 97-101), as corroborated  by "other credible evidence by witnesses  who . . . previously testified as to the  circumstances of the murder" (R. 303 at  6), and the testimony of Chance Gaines,  whom Judge Shabaz specifically found to  be credible (R. 303 at 6, R. 318 at 101).

II.
A.

19
Meyer charges his trial counsel with  ineffectiveness for neglecting to ask for  a mistrial and/or a cautionary  instruction to the jury after Gaines made  gratuitous reference to the "murder  cases." In fact, Meyer argues, his  attorney compounded the problem by asking  questions about these "murder cases"  during cross-examination. As Meyer  himself acknowledges, our review of a  trial attorney's performance is "highly  deferential." Strickland v. Washington,  466 U.S. 668, 689, 104 S. Ct. 2052, 2065  (1984); see also, e.g., Lowery v.  Anderson, 225 F.3d 833, 843  (7th Cir.  2000). Our analysis begins with the  "strong presumption" that the defendant's  attorney rendered adequate representation  of his client. Kimmelman v. Morrison, 477  U.S. 365, 381, 106 S. Ct. 2574, 2586  (1986); Strickland, 466 U.S. at 689, 104  S. Ct. at 2065. Moreover, as the Supreme  Court has emphasized, the range of  attorney performance that will satisfy  the Sixth Amendment's guarantee of  counsel is wide. Kimmelman, 477 U.S. at  381, 106 S. Ct. at 2586; Strickland, 466  U.S. at 689, 104 S. Ct. at 2065. To  prevail upon a claim of ineffective  assistance, a defendant must show both  that his counsel's service did not meet  an objective standard of reasonableness  and that there is a fair probability that  but for his attorney's ineffectiveness,  the result of the trial would have been  different. Kimmelman, 477 U.S. at 381,  106 S. Ct. at 2586; Strickland, 466 U.S.  at 687, 104 S. Ct. at 2064.2


20
Having reviewed the trial record, we do  not believe that the decision not to seek  a mistrial or, in the alternative, a  cautionary instruction was unreasonable.  Gaines' two gratuitous references to a  murder case or cases were indeed  unfortunate, and we agree that it was  possible for the jurors to suspect from  Gaines' remarks that Meyer was implicated  in a murder. On the other hand, the one  and only detail that Gaines offered about  the "murder cases" was that Meyer had  told him "[t]hat Rock was the one that,  you know, did it and he framed both of  them." R. 316 at 103. That bit of  information pointed the finger at Rock as  the murderer, rather than Meyer. And in  certain respects, Rock's own testimony  gave credence to that notion. The jury  was read the testimony that Rock had  given at the first trial (he refused to  testify at the second trial), and in that  testimony Rock admitted that he had  pleaded guilty to second degree murder in  Wisconsin state court and had been  sentenced to a twenty-year prison term.  R. 315 at 20. Indeed, Rock admitted that  he decided to plead guilty after Hoff and  Meyer had made statements incriminating  him. R. 315 at 71. Rock's testimony was  therefore ameliorative in two respects:  it would have helped draw the suspicions  raised by Gaines' remarks away from  Meyer, and it gave credence to Meyer's  contention (as reported by Gaines) that  Rock was attempting to "frame" both Hoff  and Meyer for having incriminated him.  Quite clearly it was the latter theme  that Meyer's counsel was attempting to  reinforce on cross-examination, when he  asked Gaines whether Rock was attempting  to get back at Meyer for information he  had given on a murder case. R. 316 at  123. Successful or not, we cannot say  that his attempt was beyond the range of  reasonable tactical decisions once the  charge of murder was unexpectedly put in  the air. Nor can we fault Meyer's  attorney for declining a limiting  instruction or for not seeking a  mistrial. For the reasons we have  discussed, the import of Gaines' remarks  was, in the end, ambiguous. A mistrial  motion would surely have been denied. And  where, as here, a witness has raised an  extraneous matter in his testimony, an  instruction directing the jury to  disregard the reference always presents  the risk that it will unduly highlight  the problematic testimony. Under the  circumstances presented here, the  decision not to ask for such an  instruction, and to simply let the matter  drop, was a reasonable tactical decision  and, as such, did not deprive Meyer of  the effective assistance of counsel. See  United States v. Myers, 917 F.2d 1008,  1010-11 (7th Cir. 1990).

B.

21
Judge Shabaz's determination that Meyer  killed Fenner is a finding of fact that  we review for clear error. We noted  earlier that Judge Shabaz treated Judge  Crabb's previous, identical finding as  the law of the case; but he also made an  independent finding, based on the  evidence before him (which included the  testimony of Gaines, who did not testify  before Judge Crabb), that Meyer was  responsible for Fenner's murder. Neither  party suggests that Judge Shabaz's  determination is dependent upon Judge  Crabb's; both, in fact, largely ignore  the law of the case aspect of his  determination. Meyer instead contends  that the credibility of the government's  witnesses is so impaired that their  testimony is unreliable as a matter of  law, and therefore insufficient to  support Judge Shabaz's finding.3


22
However undistinguished the government's  witnesses were, we do not believe that  Judge Shabaz was precluded from relying  on them. Rock, Tenney, and Gaines, the  three key witnesses, each had motives to  lie, and their accounts of the Fenner  murder were not wholly consistent in the  details. The district judge, as the  finder of fact, would have been free not  to credit their testimony. But the  credibility determinations were his to  make, and he chose to believe these  witnesses. That the witnesses against  Meyer had impure motives, criminal  histories, and a record of telling lies  is not remarkable. Nothing in the record  supports the contention that they were  incredible as a matter of law. And  although there were some inconsistencies  among their accounts of the murder (as to  where precisely Fenner's body was  disposed of, for example, or what road  Rock, Hoff, and Meyer took after the  murder), the discrepancies are not so  serious as to render the basic  proposition on which they all agreed--  that Meyer shot Fenner at the Osseo farm-  -implausible.  See Kidd v. Illinois State  Police, 167 F.3d 1084, 1095 (7th Cir.  1999).

C.

23
Finally, Meyer contends that sentencing  him pursuant to the first-degree murder  guideline violated his right to due  process, given that the jury convicted  him solely of conspiring to distribute  narcotics. Hoff made this same argument,  unsuccessfully, in Meyer I. (Judge Crabb  found that he directed Meyer to murder  Fenner, and also that he had murdered  another individual). See 157 F.3d at  1081-82. We reject Meyer's argument for  the same reasons.

III.

24
For the reasons discussed above, we  AFFIRM Meyer's conviction and sentence.



Notes:


1
 When he testified at Meyer's first sentencing  hearing, Rock acknowledged that he had burned  Larson's body at his farm on the very spot that  Fenner's body was incinerated. R. 195 at 67.


2
 Ineffectiveness claims are normally not well-  suited to consideration on direct appeal. E.g.,  United States v. Neeley, 189 F.3d 670, 683 (7th  Cir. 1999), cert. denied, 120 S. Ct. 1245 (2000).  In this case, however, the claim rests  exclusively on the trial record and Meyer is not  represented on appeal by the same person who  represented him at trial. See id.


3
 We are not called upon to determine here whether  clear and convincing evidence, as opposed to a  mere preponderance, was required to support the  murder finding. See United States v. Masters, 978  F.2d 281, 286-87 (7th Cir. 1992), cert. denied,  508 U.S. 906, 113 S. Ct. 2333 (1993). Nor are we  asked to consider whether the evidence that Meyer  killed Fenner might meet the preponderance  threshold but not rise to the level of clear and  convincing evidence. Meyer contends that the  government's witnesses are so unreliable as to  fall short of even the lesser benchmark.